DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims 1-10 in the reply filed on 4/7/2020 is acknowledged.
Claims 11-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re Claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The claim require an overlapping region.  Overlapping in what way?  This lack of clarity renders the scope of the claim indefinite.  An appropriate correction is required.
In re Claim 7, the language specifies an inclined slope in the direction of the side remote from the back wall.  However, the side remote from the back wall is the side on 
Claim 8 recites the limitations "the back wall” and “the base".  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keizers (EP2905389) in view of Angstadt (U.S. 5,630,235).
In re Claims 1-4, 10, 17, and 18  Keizer’s teaches a siphon profile system for a siphon (paragraph 0001), comprising at least one profile element (24,25,34,36,41,44,51,54,63,66) and at least one flat and flexible sealing element (26,35, 43,53,65) it has flat surfaces).  Profiles can refer to almost any element or groups of elements that has/have a structure or shape.  The structure of the profile is not described at all in this claim.  Regarding the flexible seal, any material capable of bending and serving as a barrier, even a partial barrier, can be considered a seal.  The tightness of the seal or what is being sealed off/against is not specified.  The sealing element has a mounting area (the point of connection is fixed to the profile element by a fixing means.  The fixing means is not specifically mentioned but it is obvious that the 

    PNG
    media_image1.png
    258
    601
    media_image1.png
    Greyscale

The limitations “for a sanitary installation, such as a floor-level shower”, “for sealing between the profile element and a wall and/or floor region adjacent to the profile element” , “to fix the at least one profile element in a mounting position”, “for mounting the profile element on at least one wall, ceiling and/or floor surface and/or a respective covering connected thereto”, and “to be cut to size” are functional limitations directed to the intended use of the product and are afforded limited weight in a product claim.  The product is capable of these functions.  Furthermore, only the profile element and the sealing element have been positively claimed.  The wall, ceiling, and floor are mentioned only where directed to the intended use of the product and are therefore not considered as part of a combination with the profile system. 
Keizer does not specifically teach that the sealing element is fixed to the profile element with a fastener such as an adhesive.
Angstadt teaches a drain that uses adhesive to fix a seal (12) into position.  (Figure 1, Claim 3)  
The use of such an adhesive to secure the sealing element taught by Keizer to the profile would therefore be obvious since adhesive provide a bonding connection over a large surface area where they are applied, assuring a strong connection.
Claims 1, 4-10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geberit (DE 202009017155) in view of Angstadt (U.S. 5,630,235).
In re Claims 1, 4, 10, 17 and 18, Geberit teaches a profile system for a shower floor drain (paragraph 0002), comprising at least one profile element (8) and at least one flat and flexible sealing element (24) that is attached to the profile.  Profiles can refer to almost any element or groups of elements that has/have a structure or shape.  The structure of the profile is not described at all in this claim.  Regarding the flexible seal, any material capable of bending and serving as a barrier, even a partial barrier, can be considered a seal.  The tightness of the seal or what is being sealed off/against is not specified.  The sealing element has a mounting area (the point of connection is fixed to the profile element.  Patentability is based on the final product, not an intermediate product.  The final product has a sealing element that is capable of and is ultimately fixed to the profile element.  Paragraph 33 states that the sealing film is attached to the lower edge of the profile 8 and is therefore capable of being attached prior to the complete of installation of the profile system.  Furthermore, Figure 6 shows that the sealing film (24) is attached to the frame 8 but has not been installed to the floor yet via arrow (25).  The sealing element extends vertically upward in area (23) shown in Figure (7) where it will overlap that area.  It will also overlap the floor structure (6).  Once it is affixed to the floor/insulation and area (23), the overlap of the sealing element will be capable of helping fix the profile element (8) that it is connected to into position.  
The limitations “for a sanitary installation, such as a floor-level shower”, “for sealing between the profile element and a wall and/or floor region adjacent to the profile element” , “to fix the at least one profile element in a mounting position”, “for mounting the profile element on at least one wall, ceiling and/or floor surface and/or a respective covering connected thereto”, and “to be cut to size” are functional limitations directed to the intended use of the product and are afforded limited weight in a product claim.  The product is capable of these functions.  Furthermore, only the profile element and the sealing element have been positively claimed.  The wall, ceiling, and floor are mentioned only where directed to the intended use of the product and are therefore not considered as part of a combination with the profile system. 
Geberit does not specifically teach that the sealing element is fixed to the profile element with a fastener such as an adhesive.
Angstadt teaches a drain that uses adhesive to fix a seal (12) into position.  (Figure 1, Claim 3)  
The use of such an adhesive to secure the sealing element taught by Gerberit to the profile would therefore be obvious since adhesive provide a bonding connection over a large surface area where they are applied, assuring a strong connection.
In re Claims 5 and 6, Geberit teaches that the profile is a shower profile with an inlet (2) and an outlet (10).  Water is collected and sent into inlet (10).  The limitations “for admitting shower water in the collection profile” and “for discharging water into a siphon” are functional limitations directed to the intended use of a product and are only afforded limited weight in a product claim.  Furthermore, a siphon has not been positively claimed either and are therefore not considered as part of a combination with the profile system.   (Figures 1-15)
In re Claim 7, Geberit teaches that the profile (8) has a back wall (11) that is opposite the inlet opening (2). The outlet (10) is in the bottom/base of the profile. The inlet opening (2) is to the front and faces away from the back wall.  The upper base is not described in the claim at all and could refer to any upper surface of the profile including the upper part profile near the top of the inlet housing (12). (Figures 1-15)
In re Claim 8, it would be obvious in Geberit for there to be a downward incline or slope along the base of some kind from the inlet opening/channel (2) to the outlet (10) as water flows downhill.  The slope would extend toward the back wall and toward the front inlet opening (2) that is remote from the back wall since the slope connects these two features.  (Figures 1-15)
In re Claims 9, Geberit has been previously discussed.  The examiner notes that neither Claim 8, nor Claim 5, from which it depends, describes the shape of the profile.  The terms base and back wall are just labels unless there physical characteristics are claimed. As was previously noted, the flexible sealing element (24) that is attached to the profile at a lower edge which could be considered a base.  This attachment would cover the lower edge/base at the point of attachment.  It would be obvious to attach a 
In re Claims 10, Geberit teaches that the inlet (2) forms a water drain gap between a wall covering (16) and a floor covering (7).  (Figures 1-15)

Response to Arguments
Applicant's arguments filed on 11/23/2020 with respect to the claims have been considered but are moot in view the amended claim language requiring a new ground(s) of rejection based on the Angstadt reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGB

/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633